Hon. Robert I. Williamson County Attorney, Tompkins County
Reference is made to your letter of July 18, 1979, in which you seek an opinion as to whether or not Tompkins County may establish a Commission to implement the new Article 7 of the Agriculture and Markets Law. It is our opinion that the appointment of a Commission to legislate in this area would be improper.
This opinion is premised on the principle that "Local governmental units are creatures of, and exercise only those powers delegated to them by the State . . .". Seaman v Fedourich, 16 N.Y.2d 94 (1965). With this in mind a reading of the article in question shows that the Legislature did not delegate to the counties the power to establish a commission with the power to implement the county's function in the area of dog control.
The conclusion reached above should not be construed to prohibit the appointment of a citizens advisory committee pursuant to section 235
of the County Law. This committee could make recommendations, e.g., a proposed model ordinance, and if its advice and recommendations are followed by the county and the towns, the objective of county-wide uniformity would be attained.